NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ARTHUR L. GHEE,
                 Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7090
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-2352, Judge Mary J. Schoelen.
                ______________________

              Decided: January 12, 2016
               ______________________

   ARTHUR L. GHEE, Lithonia, GA, pro se.

    ELIZABETH ANNE SPECK, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., SCOTT D. AUSTIN; Y. KEN LEE, CHRISTINA
LYNN GREGG, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
                ______________________
2                                        GHEE   v. MCDONALD




     Before NEWMAN, REYNA, and STOLL, Circuit Judges.
PER CURIAM.
    Arthur Ghee appeals from the final decision of the
United States Court of Appeals for Veterans Claims (the
“Veterans Court”) denying his claims for service-
connected disability compensation. Because Mr. Ghee’s
arguments challenge only the Veterans Court’s findings of
fact and application of law to fact, we dismiss for lack of
jurisdiction.
                      BACKGROUND
     Mr. Ghee served honorably in the United States Navy
from December 1979 through December 1983. Mr. Ghee
claims that during his service, his work exposed him to
various fuels, chemicals, and paints. Mr. Ghee also
claims exposure to nuclear radiation. His service medical
records reflect that he was treated on multiple occasions
for respiratory complaints and a cough.
     On July 23, 2001, Mr. Ghee filed service-connected
disability claims for, among other things, “sleep apnea,”
“breathing problems,” and “shortness of breath,” which
the Department of Veterans Affairs (the “VA”) construed
to include reactive airway dysfunction syndrome (“RADS”)
and restrictive lung disease. In 2010, the VA granted Mr.
Ghee service-connected disability ratings of 30% and 60%
for RADS effective July 23, 2001, and October 12, 2005,
respectively. Mr. Ghee’s claims for restrictive lung dis-
ease and sleep apnea are the subject of this appeal.
    In March 2003, the Board of Veterans Appeals (the
“Board”) denied entitlement to disability compensation for
sleep apnea, but remanded to the VA regional office Mr.
Ghee’s respiratory disorder claim.
    In November 2005, the VA examined Mr. Ghee for
respiratory problems, which resulted in a diagnosis of
GHEE   v. MCDONALD                                      3



restrictive lung disease and sleep apnea. The Board later
remanded the VA’s determination after finding the initial
examination “internally contradictory.” J.A. 5.
    Mr. Ghee received another respiratory examination in
December 2008. The VA examiner diagnosed restrictive
lung disease and chronic obstructive sleep apnea, but
concluded that both diagnoses were not likely related to
Mr. Ghee’s military service. J.A. 19.
    Mr. Ghee obtained a private medical toxicology opin-
ion in August 2009. J.A. 6. That opinion concluded that
Mr. Ghee’s in-service exposure to fuel and other chemicals
was one of several factors that contributed to his current
respiratory problems. Mr. Ghee then submitted the
opinion to the Board for consideration.
    The Board referred Mr. Ghee’s case to a VA respirato-
ry medical expert to evaluate whether Mr. Ghee had a
service-connected respiratory disorder. In March 2010,
the VA respiratory care specialist found that Mr. Ghee
had, among other things, severe obstructive sleep apnea,
morbid obesity, and moderate restrictive lung disease.
J.A. 6. Although the specialist did not physically examine
Mr. Ghee, he concluded that those conditions were not
related to service. On March 16, 2010, the VA sent Mr.
Ghee a letter containing a copy of the medical opinion and
provided him with 60 days “to review the medical opinion
and send [the Board] any additional evidence or argu-
ment.” S.J.A. 13. On May 13, 2010, Mr. Ghee provided a
written response. S.J.A. 5–12.
    On March 3, 2011, the Board denied disability com-
pensation for sleep apnea and restrictive lung disease.
J.A. 58. The Board considered Mr. Ghee’s objections to
the specialist’s 2010 opinion, but determined that the
specialist’s factual statements—rather than Mr. Ghee’s
statements—were supported by the record. J.A. 71–72.
The Board also acknowledged inconsistencies in Mr.
Ghee’s statements. J.A. 72–74. Based on the record
4                                        GHEE   v. MCDONALD



before it, the Board     concluded that Mr. Ghee’s sleep
apnea and restrictive   lung disease first manifested after
service and were not    service-connected. J.A. 7, 75. On
December 22, 2014,      the Veterans Court affirmed the
Board’s decision.
    Mr. Ghee appeals to this Court, seeking to invoke our
jurisdiction under 38 U.S.C. § 7292.
                        DISCUSSION
    The scope of our review in an appeal from a Veterans
Court decision is limited. We may review a Veterans
Court decision on a rule of law or the interpretation of any
statute or regulation that was relied on by the Veterans
Court in making the decision. 38 U.S.C. § 7292(a). Ex-
cept as to constitutional issues, we cannot review chal-
lenges to a factual determination or challenges to a law or
regulation as applied to the facts of a particular case. Id.
§ 7292(d)(2).
    We lack jurisdiction to address Mr. Ghee’s appeal. In
essence, he asks us to reweigh the evidence, which we
cannot do. Thompson v. McDonald, 580 F. App’x 901, 906
(Fed. Cir. 2014) (“We lack jurisdiction to reweigh the
evidence considered by the Board.”).
    Whether Mr. Ghee is entitled to an independent med-
ical assessment or whether his evidence from a private
medical practitioner should be given deference is an issue
of fact and necessarily questions the Veterans Court’s
application of law to those facts. See generally 38 C.F.R.
§ 3.328 (explaining as a matter of discretion the factual
circumstances when “an advisory medical opinion may be
obtained”). To the extent the VA reviewed several medi-
cal opinions when discerning the claims at issue, its
determination about which opinions are more credible
and reliable is beyond the scope of our review. The VA
conducted physical examinations of Mr. Ghee and then
internally referred his case to a VA specialist upon receiv-
GHEE   v. MCDONALD                                      5



ing additional information from Mr. Ghee. Although Mr.
Ghee contends that he was supposed to receive notice of
any independent examination referrals, the statutes and
regulations that Mr. Ghee cites apply to non-VA medical
professional referrals only. See 38 U.S.C. § 7109(a), (c);
Sprinkle v. Shinseki, 733 F.3d 1180, 1184 (Fed. Cir. 2013)
(rejecting a similar challenge because the Board “remand-
ed the case for a medical examination administered by the
Regional Office”).
                      CONCLUSION
    Because Mr. Ghee challenges only the factual basis of
the determination made by the VA, the appeal is dis-
missed for lack of jurisdiction.
                      DISMISSED
                         COSTS
   No costs.